Name: Commission Regulation (EC) NoÃ 705/2007 of 21 June 2007 setting the amount of the aid for pears for processing for the 2007/2008 marketing year
 Type: Regulation
 Subject Matter: marketing;  plant product;  economic policy;  food technology;  cooperation policy
 Date Published: nan

 22.6.2007 EN Official Journal of the European Union L 161/32 COMMISSION REGULATION (EC) No 705/2007 of 21 June 2007 setting the amount of the aid for pears for processing for the 2007/2008 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1), and in particular Article 6(1) thereof, Whereas: (1) Article 3(3)(c) of Commission Regulation (EC) No 1535/2003 of 29 August 2003 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables (2) provides that the Commission is to publish the amount of aid applicable to pears for processing no later than 15 June. (2) The average quantity of pears processed under the aid scheme in the last three marketing years is 6 511 tonnes higher than the Community threshold. (3) For those Member States that have overrun their processing threshold, the amount of the aid for pears for processing for the 2007/2008 marketing year must therefore be adjusted in relation to the level set in Article 4(2) of Regulation (EC) No 2201/96, in accordance with Article 5(2) of that Regulation. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 For the 2007/2008 marketing year, the amount of the aid for pears under Article 2 of Regulation (EC) No 2201/96 shall be:  EUR 161,70 per tonne in the Czech Republic,  EUR 51,05 per tonne in Greece,  EUR 161,70 per tonne in Spain,  EUR 161,70 per tonne in France,  EUR 154,00 per tonne in Italy,  EUR 161,70 per tonne in Hungary,  EUR 9,46 per tonne in the Netherlands,  EUR 161,70 per tonne in Austria,  EUR 161,70 per tonne in Portugal. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 29. Regulation as last amended by Commission Regulation (EC) No 386/2004 (OJ L 64, 2.3.2004, p. 25). (2) OJ L 218, 30.8.2003, p. 14. Regulation as last amended by Regulation (EC) No 1663/2005 (OJ L 267, 12.10.2005, p. 22).